DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's Amendment, filed on April 16, 2020 has been fully considered and entered.  Accordingly, Claims 1-3, 5-8, 10-13, 15, and 21-23 are pending in this application.  Claims 1, 6, and 11 are independent claims and have been amended.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 11-13, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shutt (PG Pub. No. 2009/0049056 A1) and further in view of Merriman (PG Pub. No. 2013/0290249 A1), Brassil (PG Pub. No. 2011/0318011 A1), and Zhu (PG Pub. No. 2010/0115095 A1), Horowitz (PG Pub. No. 2012/0254175 A1), Mandelstein (PG Pub. No. 2013/0238641 A1), Hogan (PG Pub. No. 2011/0307601 A1).
Regarding Claim 1, Shutt discloses a database system comprising:
a plurality of logical databases, the databases grouped as one or more pods, each pod having a plurality of database nodes, the plurality of logical databases being part of a multitenant database environment that stores data for multiple client entities each identified by a tenant identifier (ID) having one of one or more users associated with the tenant ID, wherein users of each of multiple client entities can only access data identified by a tenant ID associated with the respective client entity (see Shutt, Fig. 2A, paragraph [0026], where scale groups 202A – 202N are logical groupings of servers, each of which has one or more tenants assigned thereto), and
a plurality of application servers, the plurality of application servers coupled with two or more of the logical databases (see Shutt, Fig. 2A, paragraph [0030], where network client requests to access the hosted application are received at the site-wide internet-facing servers 206), the plurality of application servers each configured to serve requests for multiple database instances and multiple database nodes to support hosting multiple logical databases (see Shutt, paragraph [0027], where each scale group 202A – 202N includes a shared middle-tier for supporting tenants assigned to the scale group; the scale group internet-facing servers 210 implement the middle tier by executing the CRM (customer relationship management) application 106 while the scale group database servers 214 implement the database tier by executing the database server application 112; see also paragraph [0008], where the hosted application may be a hosted business application, such as a customer relationship management (CRM) application, or any other type of business application; the hosted application is provided through the use of a middle-tier that is shared by the tenants of the hosted application; the middle-tier represents the software and hardware components that provide the hosted application to the tenants, including the performance of any business logic implemented by the application; a database-tier operates in conjunction with the middle-tier). 
Shutt does not disclose:
the logical databases each supporting a fixed number of database nodes, each database having a plurality of database nodes;
where the application servers each utilize multiple database nodes;
the plurality of logical databases comprising at least one relational database and at least one non-relational database;
the plurality of application servers each configured to serve requests from multiple remote client devices; 
the application servers are coupled with two or more logical databases in a multiplexing architecture;
the multiple logical databases each having multiple nodes in a single pod; and
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the 
Merriman discloses:
the logical databases each supporting a fixed number of database nodes, each database having a plurality of database nodes (see Merriman, paragraph [0026], where the system further comprises a plurality of servers, wherein the plurality of servers are configured to host the plurality of database partitions);
the application servers each utilize multiple database nodes (see Merriman, paragraph [0304], where server 1414 hosts the client application server 1474 which manages client requests. The client requests are communicated to a routing process, as illustrated, process 1470, which, in some examples, can determine from the received request, which database shard or chunks are necessary to respond); and
the plurality of logical databases comprising at least one relational database and at least one non-relational database (see Merriman, paragraph [0276], where conventional databases such as network-based, file-based, entity-based, relational, and object oriented, can be configured to operate within a sharded environment);
the plurality of application servers each configured to serve requests from multiple remote client devices (see Merriman, paragraph [0286], where the router processes can be run on application servers associated with the managed database … additional routing process can enable additional client connections to the partitioned database).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt with Merriman for the benefit of managing asynchronous replication in a distributed database environment while providing for scaling of the distributed database (see Merriman, Abstract).
Shutt in view of Merriman
the application servers are coupled with two or more logical databases in a multiplexing architecture;
the multiple logical databases each having multiple nodes in a single pod; and
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database.
Brassil discloses:
the application servers are coupled with two or more logical databases in a multiplexing architecture (see Brassil, paragraph [0013], where a system and method for isolating tenants in a multi-tenant cloud system provides isolation of tenants under frequent system reconfigurations; in an embodiment, a system and a method for isolating tenants may apply different indicators, such as a color code, based on coarse wavelength division multiplexing, or wavelength division multiplexing in a multi-tenant cloud system).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt and Merriman with Brassil for the benefit of isolating tenants in a multi-tenant cloud system (see Brassil, Abstract).
Shutt in view of Merriman and Brassil does not disclose:
the multiple logical databases each having multiple nodes in a single pod; and
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database.
Zhu discloses:
the multiple logical databases each having multiple nodes in a single pod (see Zhu, paragraph [0048], where each of a plurality of nodes 132a – 132n is contained in one of a plurality of pods).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman and Brassil with Zhu for the benefit of dynamically managing allocation of node resources to individual workloads (see Zhu, Abstract).
Shutt in view of Merriman, Brassil, and Zhu does not disclose:
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database.
Horowitz discloses:
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment, wherein when one or more processors executing the plurality of application servers reach a pre-selected threshold, the (see Horowitz, paragraph [0014], where the method comprises … detecting, by the computer system, a partition size of the at least one of the plurality of database partitions exceeds a size threshold, splitting, by the computer system, the at least one of the plurality of database partitions into at least a first and a second partition; see also paragraph [0047], where file-based databases can be configured to operate within a shared environment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman, Brassil, and Zhu with Horowitz for the benefit of providing a database with a horizontally scaled architecture (see Horowitz, Abstract).
Shutt in view of Merriman, Brassil, Zhu, and Horowitz does not disclose:
the database is split independent of tenant ID, and as new tenants with corresponding data are added to each database.
Mandelstein discloses:
the database is split independent of tenant ID, and as new tenants with corresponding data are added to each database (see Mandelstein, paragraph [0005], where a third deployment option involves using the same database and the same set of tables to host multiple tenants' data; a given table can include records from multiple tenants stored in any order, and a tenant identification column associates every record with the appropriate tenant; of the three options, the shared schema approach has the lowest hardware and backup costs, because it allows one to serve the largest number of tenants per database server).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman, Brassil, Zhu, and Horowitz with Mandelstein for the benefit of (see Mandelstein, paragraph [0006]).
Shutt in view of Merriman, Brassil, Zhu, Horowitz, and Mandelstein does not disclose that the pre-selected threshold is a processor utilization threshold.  Hogan discloses that the pre-selected threshold is a processor utilization threshold (see Hogan, paragraph [0019], where user input 134 may include a processor threshold input 135 corresponding to a processor utilization threshold … for example, while servers operating below processor threshold input 135 may exhibit a predictable relationship between transaction rate and a number of users (such as a linear relationship), for many servers, operation above processor threshold input 135 may result in unpredictable relationship between transaction rate and number of users).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman, Brassil, Zhu, Horowitz, and Mandelstein, with Hogan for the benefit of avoiding unpredictable relationships between transaction rate and number of users (see Hogan, paragraph [0019]).
Regarding Claim 2, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the database system of Claim 1, wherein the two or more logical databases share a logical storage space (see Shutt, Fig. 2A, paragraph [0026], where scale groups 202A – 202N are logical groupings of servers, each of which has one or more tenants assigned thereto).
Regarding Claim 3, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the database system of Claim 1, wherein a select logical database from the two or more logical databases operates as a master database in the multitenant database environment (see Shutt, Fig. 2A, paragraph [0027], where one or more scale group utility servers 212 are also provided within each scale group 202A-202N for performing utility functions, such as reporting services, load balancing, provisioning, configuration, statistics, and others) to maintain a cache of tenant information to be used to map tenants to logical databases (see Shutt, Fig. 2A, paragraph [0028], where an association, or mapping, between the tenant and the assigned scale group 202 is also created in the shared configuration database).
Regarding Claim 6, Shutt discloses a method comprising:
within a group of two or more logical databases organized as one or more pods, each logical database having a plurality of database nodes, the group of logical databases being part of a multitenant database environment that stores data for multiple client entities each identified by a tenant identifier (ID) having one of one or more users associated with the tenant ID, wherein users of each of multiple client entities can only access data identified by a tenant ID associated with the respective client entity (see Shutt, Fig. 2A, paragraph [0026], where scale groups 202A – 202N are logical groupings of servers, each of which has one or more tenants assigned thereto);
utilizing the plurality of application servers coupled with two or more of the logical databases to service requests received from remote client device using the mapping to access a selected logical database corresponding to the tenant ID (see Shutt, Fig. 2A, paragraph [0030], where network client requests to access the hosted application are received at the site-wide internet-facing servers 206), the plurality of application servers each configured to serve requests for multiple database instances and multiple database nodes to support hosting multiple logical databases (see Shutt, paragraph [0027], where each scale group 202A – 202N includes a shared middle-tier for supporting tenants assigned to the scale group; the scale group internet-facing servers 210 implement the middle tier by executing the CRM (customer relationship management) application 106 while the scale group database servers 214 implement the database tier by executing the database server application 112; see also paragraph [0008], where the hosted application may be a hosted business application, such as a customer relationship management (CRM) application, or any other type of business application; the hosted application is provided through the use of a middle-tier that is shared by the tenants of the hosted application; the middle-tier represents the software and hardware components that provide the hosted application to the tenants, including the performance of any business logic implemented by the application; a database-tier operates in conjunction with the middle-tier).
Shutt does not disclose:
the logical databases each supporting a fixed number of nodes, each database having a plurality of database nodes;
where the application servers each utilize multiple database nodes;
the plurality of logical databases comprising at least one relational database and at least one non-relational database
the plurality of application servers each configured to serve requests from multiple remote client devices;
the application servers are coupled with two or more logical databases in a multiplexing architecture;
the multiple logical databases each having multiple nodes in a single pod; and
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database.
Merriman discloses:
 the logical databases each supporting a fixed number of nodes, each database having a plurality of database nodes (see Merriman, paragraph [0026], where the system further comprises a plurality of servers, wherein the plurality of servers are configured to host the plurality of database partitions);
the application servers each utilize multiple database nodes (see Merriman, paragraph [0304], where server 1414 hosts the client application server 1474 which manages client requests. The client requests are communicated to a routing process, as illustrated, process 1470, which, in some examples, can determine from the received request, which database shard or chunks are necessary to respond);
the plurality of logical databases comprising at least one relational database and at least one non-relational database (see Merriman, paragraph [0276], where conventional databases such as network-based, file-based, entity-based, relational, and object oriented, can be configured to operate within a sharded environment); and
the plurality of application servers each configured to serve requests from multiple remote client devices (see Merriman, paragraph [0286], where the router processes can be run on application servers associated with the managed database … additional routing process can enable additional client connections to the partitioned database).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt with Merriman for the benefit of managing asynchronous replication in a distributed database environment while providing for scaling of the distributed database (see Merriman, Abstract).
Shutt in view of Merriman does not disclose:
the application servers are coupled with two or more logical databases in a multiplexing architecture;
the multiple logical databases each having multiple nodes in a single pod; and
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first 
Brassil discloses:
the application servers are coupled with two or more logical databases in a multiplexing architecture (see Brassil, paragraph [0013], where a system and method for isolating tenants in a multi-tenant cloud system provides isolation of tenants under frequent system reconfigurations; in an embodiment, a system and a method for isolating tenants may apply different indicators, such as a color code, based on coarse wavelength division multiplexing, or wavelength division multiplexing in a multi-tenant cloud system).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt and Merriman with Brassil for the benefit of isolating tenants in a multi-tenant cloud system (see Brassil, Abstract).
Shutt in view of Merriman and Brassil does not disclose:
the multiple logical databases each having multiple nodes in a single pod; and
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database.
Zhu discloses:
the multiple logical databases each having multiple nodes in a single pod (see Zhu, paragraph [0048], where each of a plurality of nodes 132a – 132n is contained in one of a plurality of pods).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman and Brassil with Zhu for the benefit of dynamically managing allocation of node resources to individual workloads (see Zhu, Abstract).
Shutt in view of Merriman, Brassil, and Zhu does not disclose:
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database.
Horowitz discloses:
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment, wherein when one or more processors executing the plurality of application servers reach a pre-selected threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database (see Horowitz, paragraph [0014], where the method comprises … detecting, by the computer system, a partition size of the at least one of the plurality of database partitions exceeds a size threshold, splitting, by the computer system, the at least one of the plurality of database partitions into at least a first and a second partition; see also paragraph [0047], where file-based databases can be configured to operate within a shared environment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman, Brassil, and Zhu with Horowitz for the benefit of providing a database with a horizontally scaled architecture (see Horowitz, Abstract).
Shutt in view of Merriman, Brassil, Zhu, and Horowitz does not disclose:
the database is split independent of tenant ID, and as new tenants with corresponding data are added to each database.
Mandelstein discloses:
the database is split independent of tenant ID, and as new tenants with corresponding data are added to each database (see Mandelstein, paragraph [0005], where a third deployment option involves using the same database and the same set of tables to host multiple tenants' data; a given table can include records from multiple tenants stored in any order, and a tenant identification column associates every record with the appropriate tenant; of the three options, the shared schema approach has the lowest hardware and backup costs, because it allows one to serve the largest number of tenants per database server).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman, Brassil, Zhu, and Horowitz with Mandelstein for the benefit of converting a multi-tenant database deployment into a shared multi-tenant database deployment (see Mandelstein, paragraph [0006]).
Shutt in view of Merriman, Brassil, Zhu, Horowitz, and Mandelstein does not disclose that the pre-selected threshold is a processor utilization threshold.  Hogan discloses that the pre-selected threshold is a processor utilization threshold (see Hogan, paragraph [0019], where user input 134 may include a processor threshold input 135 corresponding to a processor utilization threshold … for example, while servers operating below processor threshold input 135 may exhibit a predictable relationship between transaction rate and a number of users (such as a linear relationship), for many servers, operation above processor threshold input 135 may result in unpredictable relationship between transaction rate and number of users).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman, Brassil, Zhu, Horowitz, and Mandelstein, with Hogan for the benefit of avoiding unpredictable relationships between transaction rate and number of users (see Hogan, paragraph [0019]).
Regarding Claim 7, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the method of Claim 6, wherein the two or more logical databases share a logical storage space (see Shutt, Fig. 2A, paragraph [0026], where scale groups 202A – 202N are logical groupings of servers, each of which has one or more tenants assigned thereto).
Regarding Claim 8, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the method of Claim 6, wherein a select logical database from the two or more logical databases operates as a master database in the multitenant database environment (see Shutt, Fig. 2A, paragraph [0027], where one or more scale group utility servers 212 are also provided within each scale group 202A-202N for performing utility functions, such as reporting services, load balancing, provisioning, configuration, statistics, and others) to maintain a cache of tenant information to be used to map tenants to logical databases (see Shutt, Fig. 2A, paragraph [0028], where an association, or mapping, between the tenant and the assigned scale group 202 is also created in the shared configuration database).
Regarding Claim 11, Shutt discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to:
within a group of two or more logical databases organized as one or more pods, each logical database having a plurality of database nodes, the group of logical databases being part of a multitenant database environment that stores data for multiple client entities each identified by a tenant identifier (ID) having one of one or more users associated with the tenant ID, wherein users of each of multiple client entities can only access data identified by a tenant ID associated (see Shutt, Fig. 2A, paragraph [0026], where scale groups 202A – 202N are logical groupings of servers, each of which has one or more tenants assigned thereto);
utilizing the plurality of application servers coupled with two or more of the logical databases to service requests received from remote client device using the mapping to access a selected logical database corresponding to the tenant ID (see Shutt, Fig. 2A, paragraph [0030], where network client requests to access the hosted application are received at the site-wide internet-facing servers 206), the plurality of application servers each configured to serve requests for multiple database instances and multiple database nodes to support hosting multiple logical databases (see Shutt, paragraph [0027], where each scale group 202A – 202N includes a shared middle-tier for supporting tenants assigned to the scale group; the scale group internet-facing servers 210 implement the middle tier by executing the CRM (customer relationship management) application 106 while the scale group database servers 214 implement the database tier by executing the database server application 112; see also paragraph [0008], where the hosted application may be a hosted business application, such as a customer relationship management (CRM) application, or any other type of business application; the hosted application is provided through the use of a middle-tier that is shared by the tenants of the hosted application; the middle-tier represents the software and hardware components that provide the hosted application to the tenants, including the performance of any business logic implemented by the application; a database-tier operates in conjunction with the middle-tier).
Shutt does not disclose:
the logical databases each supporting a fixed number of nodes, each database having a plurality of database nodes;
where the application servers each utilize multiple database nodes;
the plurality of logical databases comprising at least one relational database and at least one non-relational database
the plurality of application servers each configured to serve requests from multiple remote client devices;
the application servers are coupled with two or more logical databases in a multiplexing architecture;
the multiple logical databases each having multiple nodes in a single pod; and
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database.
Merriman discloses:
 the logical databases each supporting a fixed number of nodes, each database having a plurality of database nodes (see Merriman, paragraph [0026], where the system further comprises a plurality of servers, wherein the plurality of servers are configured to host the plurality of database partitions);
the application servers each utilize multiple database nodes (see Merriman, paragraph [0304], where server 1414 hosts the client application server 1474 which manages client requests. The client requests are communicated to a routing process, as illustrated, process 1470, which, in some examples, can determine from the received request, which database shard or chunks are necessary to respond);
the plurality of logical databases comprising at least one relational database and at least one non-relational database (see Merriman, paragraph [0276], where conventional databases such as network-based, file-based, entity-based, relational, and object oriented, can be configured to operate within a sharded environment); and
the plurality of application servers each configured to serve requests from multiple remote client devices (see Merriman, paragraph [0286], where the router processes can be run on application servers associated with the managed database … additional routing process can enable additional client connections to the partitioned database).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt with Merriman for the benefit of managing asynchronous replication in a distributed database environment while providing for scaling of the distributed database (see Merriman, Abstract).
Shutt in view of Merriman does not disclose:
the application servers are coupled with two or more logical databases in a multiplexing architecture;
the multiple logical databases each having multiple nodes in a single pod; and
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database.
Brassil discloses:
the application servers are coupled with two or more logical databases in a multiplexing architecture (see Brassil, paragraph [0013], where a system and method for isolating tenants in a multi-tenant cloud system provides isolation of tenants under frequent system reconfigurations; in an embodiment, a system and a method for isolating tenants may apply different indicators, such as a color code, based on coarse wavelength division multiplexing, or wavelength division multiplexing in a multi-tenant cloud system).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt and Merriman with Brassil for the benefit of isolating tenants in a multi-tenant cloud system (see Brassil, Abstract).
Shutt in view of Merriman and Brassil does not disclose:
the multiple logical databases each having multiple nodes in a single pod; and
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database.
Zhu discloses:
the multiple logical databases each having multiple nodes in a single pod (see Zhu, paragraph [0048], where each of a plurality of nodes 132a – 132n is contained in one of a plurality of pods).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman and Brassil with Zhu for the benefit of dynamically managing allocation of node resources to individual workloads (see Zhu, Abstract).
Shutt in view of Merriman, Brassil, and Zhu does not disclose:
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment;
wherein when one or more processors executing the plurality of application servers reach a pre-selected processor utilization threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of 
Horowitz discloses:
a background process running on one or more hardware computing devices that also provides at least one of the plurality of application servers, the background process is not specific to any of the tenants of the multitenant database environment, wherein when one or more processors executing the plurality of application servers reach a pre-selected threshold, the background process functions to split the database into two or more databases without user interaction and without moving the data out of the pod  by splitting the databases by data files by loading a first portion of the files into a first database and a second portion into a second database independent of tenant ID, and as new tenants with corresponding data are added to each database (see Horowitz, paragraph [0014], where the method comprises … detecting, by the computer system, a partition size of the at least one of the plurality of database partitions exceeds a size threshold, splitting, by the computer system, the at least one of the plurality of database partitions into at least a first and a second partition; see also paragraph [0047], where file-based databases can be configured to operate within a shared environment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman, Brassil, and Zhu with Horowitz for the benefit of providing a database with a horizontally scaled architecture (see Horowitz, Abstract).
Shutt in view of Merriman, Brassil, Zhu, and Horowitz does not disclose:
the database is split independent of tenant ID, and as new tenants with corresponding data are added to each database.
Mandelstein discloses:
the database is split independent of tenant ID, and as new tenants with corresponding data are added to each database (see Mandelstein, paragraph [0005], where a third deployment option involves using the same database and the same set of tables to host multiple tenants' data; a given table can include records from multiple tenants stored in any order, and a tenant identification column associates every record with the appropriate tenant; of the three options, the shared schema approach has the lowest hardware and backup costs, because it allows one to serve the largest number of tenants per database server).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman, Brassil, Zhu, and Horowitz with Mandelstein for the benefit of converting a multi-tenant database deployment into a shared multi-tenant database deployment (see Mandelstein, paragraph [0006]).
Shutt in view of Merriman, Brassil, Zhu, Horowitz, and Mandelstein does not disclose that the pre-selected threshold is a processor utilization threshold.  Hogan discloses that the pre-selected threshold is a processor utilization threshold (see Hogan, paragraph [0019], where user input 134 may include a processor threshold input 135 corresponding to a processor utilization threshold … for example, while servers operating below processor threshold input 135 may exhibit a predictable relationship between transaction rate and a number of users (such as a linear relationship), for many servers, operation above processor threshold input 135 may result in unpredictable relationship between transaction rate and number of users).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt, Merriman, Brassil, Zhu, Horowitz, and Mandelstein, with Hogan for the benefit of avoiding unpredictable relationships between transaction rate and number of users (see Hogan, paragraph [0019]).
Regarding Claim 12, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan, and Hogan discloses the computer-readable medium of Claim 11, wherein the two or more logical databases share a logical storage space (see Shutt, Fig. 2A, paragraph [0026], where scale groups 202A – 202N are logical groupings of servers, each of which has one or more tenants assigned thereto).
Regarding Claim 13, Shutt in view of Joergensen, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the computer-readable medium of Claim 11, wherein a select logical database from the two or more logical databases operates as a master database in the multitenant database environment (see Shutt, Fig. 2A, paragraph [0027], where one or more scale group utility servers 212 are also provided within each scale group 202A-202N for performing utility functions, such as reporting services, load balancing, provisioning, configuration, statistics, and others) to maintain a cache of tenant information to be used to map tenants to logical databases (see Shutt, Fig. 2A, paragraph [0028], where an association, or mapping, between the tenant and the assigned scale group 202 is also created in the shared configuration database). 
Regarding Claim 21, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the database system of Claim 1, wherein:
Shutt does not disclose the pre-selected threshold comprises a database size.  Horowitz discloses the pre-selected threshold comprises a database size (see Horowitz, paragraph [0014], where the method comprises … detecting, by the computer system, a partition size of the at least one of the plurality of database partitions exceeds a size threshold, splitting, by the computer system, the at least one of the plurality of database partitions into at least a first and a second partition).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt with Horowitz for the benefit of providing a database with a horizontally scaled architecture (see Horowitz, Abstract).
Regarding Claim 22, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the method of Claim 6, wherein:
Shutt does not disclose the pre-selected threshold comprises a database size.  Horowitz discloses the pre-selected threshold comprises a database size (see Horowitz, paragraph [0014], where the method comprises … detecting, by the computer system, a partition size of the at least one of the plurality of database partitions exceeds a size threshold, splitting, by the computer system, the at least one of the plurality of database partitions into at least a first and a second partition).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt with Horowitz for the benefit of providing a database with a horizontally scaled architecture (see Horowitz, Abstract).
Regarding Claim 23, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the computer-readable medium of Claim 11, wherein:
Shutt does not disclose the pre-selected threshold comprises a database size.  Horowitz discloses the pre-selected threshold comprises a database size (see Horowitz, paragraph [0014], where the method comprises … detecting, by the computer system, a partition size of the at least one of the plurality of database partitions exceeds a size threshold, splitting, by the computer system, the at least one of the plurality of database partitions into at least a first and a second partition).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt with Horowitz for the benefit of providing a database with a horizontally scaled architecture (see Horowitz, Abstract).
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shutt, Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan as applied to Claims 1-3, 6-8, 11-13, and 21-23 above, and further in view of Joergensen (PG Pub. No. 2012/0016681 A1) and Yerkes (PG Pub. No. 2010/0088636 A1).
Regarding Claim 5, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan
Shutt does not disclose at least one search server, at least one application programming interface (API) server and at least one scheduler, all sharing a single code base.  Joergensen discloses at least one search server and at least one application programming interface (API) server sharing a single code base (see Joergensen, Fig. 4 for Search System 440 and API 432 on application server 400; see also Fig. 3, for program code 326).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt with Joergensen for the benefit of analyzing monitored usage of a resource implemented in a system having an application server providing a front end for an on-demand database system capable of supporting multiple tenants (see Joergensen, paragraph [0009]).
Shutt in view of Joergensen does not disclose at least one scheduler.  Yerkes discloses at least one scheduler (see Yerkes, paragraph [0005], where the current invention relates generally to … a method and system for providing in-line scheduling in an on-demand service in a multi-tenant database network system).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt and Joergensen with Yerkes for the benefit of providing in-line scheduling in an on-demand service in a multi-tenant database network system (see Yerkes, paragraph [0005]).
Regarding Claim 10, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the method of Claim 6, further comprising:
Shutt does not disclose at least one search server, at least one application programming interface (API) server and at least one scheduler, all sharing a single code base.  Joergensen discloses at least one search server and at least one application programming interface (API) server sharing a single code base (see Joergensen, Fig. 4 for Search System 440 and API 432 on application server 400; see also Fig. 3, for program code 326).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt with Joergensen for the benefit of analyzing monitored usage of a (see Joergensen, paragraph [0009]).
Shutt in view of Joergensen does not disclose at least one scheduler.  Yerkes discloses at least one scheduler (see Yerkes, paragraph [0005], where the current invention relates generally to … a method and system for providing in-line scheduling in an on-demand service in a multi-tenant database network system).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt and Joergensen with Yerkes for the benefit of providing in-line scheduling in an on-demand service in a multi-tenant database network system (see Yerkes, paragraph [0005]).
Regarding Claim 15, Shutt in view of Merriman, Brassil, Zhu, Horowitz, Mandelstein, and Hogan discloses the computer-readable medium of Claim 11, further comprising:
Shutt does not disclose at least one search server, at least one application programming interface (API) server and at least one scheduler, all sharing a single code base.  Joergensen discloses at least one search server and at least one application programming interface (API) server sharing a single code base (see Joergensen, Fig. 4 for Search System 440 and API 432 on application server 400; see also Fig. 3, for program code 326).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt with Joergensen for the benefit of analyzing monitored usage of a resource implemented in a system having an application server providing a front end for an on-demand database system capable of supporting multiple tenants (see Joergensen, paragraph [0009]).
Shutt in view of Joergensen does not disclose at least one scheduler.  Yerkes discloses at least one scheduler (see Yerkes, paragraph [0005], where the current invention relates generally to … a method and system for providing in-line scheduling in an on-demand service in a multi-tenant database network system).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shutt and Joergensen with Yerkes for the benefit of providing in-line scheduling in an on-demand service in a multi-tenant database network system (see Yerkes, paragraph [0005]).
Response to Arguments
Applicant’s Arguments, filed December 28, 2020, have been fully considered, but they are not persuasive:
Applicant argues on page 11 of Applicant’s Remarks that Hogan does not suggest using processor utilization as a threshold for splitting a database.  However, Horowitz, which discloses splitting a database based on a size threshold, suggests other types of thresholds (see Horowitz, paragraph [0092], where the shard cluster can be configured to determine state associated with optimized operations based on various thresholds including timing metrics … among other examples).  Accordingly, it is the position of the Examiner that a combination of Horowitz and Hogan suggests splitting a database based on a processor utilization threshold would be obvious.
All other arguments are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cahill (PG Pub. No. 2012/0102067 A1), which concerns dynamically splitting multi-tenant databases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161       
































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161